


Exhibit 10.2


FIRST NIAGARA FINANCIAL GROUP
EXECUTIVE SEVERANCE PLAN
                
Amendment Number Two

                    
The First Niagara Financial Group Executive Severance Plan, effective October
23, 2006 (the “Plan”) is hereby amended in accordance with the following:
1.
A new Section 3.2A is added following Section 3.2 to read as follows:

“Section 3.2A.    Temporary Enhanced Benefit. For the Participants specified on
Appendix A, the Severance Payment determined under Section 3.2 (not including
the outplacement services benefit) shall be the Participant's base salary for
eighteen (18) months, plus 150 percent of the Participant's targeted bonus
amount, each determined as of the date of termination, during the one-year
period following the date on which a new Chief Executive Officer commences
employment with the Company following the effective date of this Section 3.2A.
At the expiration of such one-year period, this enhanced benefit shall
automatically expire (except with respect to a Participant who is then receiving
or entitled to receive enhanced Severance Payment(s) as a result of a qualifying
termination during the applicable one-year period) and this Section 3.2A and
Appendix A shall be automatically eliminated from the Plan without the need for
further action or amendment.”
2.    A new Appendix A is added at the end of the Plan to read as attached
hereto.
IN WITNESS WHEREOF, this Amendment Number Two has been executed and is effective
on the date set forth below by the Interim President and CEO of First Niagara
Financial Group, Inc. pursuant to the authority delegated to him by the
Compensation Committee of the Board of Directors.
 
 
 
 
 
FIRST NIAGARA FINANCIAL GROUP, INC.
 
Date: April 24, 2013
By:  
/s/ Gary M. Crosby
 
 
Gary M. Crosby, Interim President and CEO
 
 
 




1

--------------------------------------------------------------------------------




FIRST NIAGARA FINANCIAL GROUP
EXECUTIVE SEVERANCE PLAN
Appendix A
Participants Eligible for Temporary Enhanced Benefit
Under Section 3.2A
Richard Barry
Daniel E. Cantara III
Andrew Fornarola
Gregory W. Norwood
Mark Rendulic





2